Name: Commission Implementing Regulation (EU) NoÃ 1333/2013 of 13Ã December 2013 amending Regulations (EC) NoÃ 1709/2003, (EC) NoÃ 1345/2005, (EC) NoÃ 972/2006, (EC) NoÃ 341/2007, (EC) NoÃ 1454/2007, (EC) NoÃ 826/2008, (EC) NoÃ 1296/2008, (EC) NoÃ 1130/2009, (EU) NoÃ 1272/2009 and (EU) NoÃ 479/2010 as regards the notification obligations within the common organisation of agricultural markets
 Type: Implementing Regulation
 Subject Matter: plant product;  farming systems;  information technology and data processing;  executive power and public service;  information and information processing;  economic analysis;  processed agricultural produce;  agricultural policy
 Date Published: nan

 14.12.2013 EN Official Journal of the European Union L 335/8 COMMISSION IMPLEMENTING REGULATION (EU) No 1333/2013 of 13 December 2013 amending Regulations (EC) No 1709/2003, (EC) No 1345/2005, (EC) No 972/2006, (EC) No 341/2007, (EC) No 1454/2007, (EC) No 826/2008, (EC) No 1296/2008, (EC) No 1130/2009, (EU) No 1272/2009 and (EU) No 479/2010 as regards the notification obligations within the common organisation of agricultural markets THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192(2), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 792/2009 (2) establishes common rules for notifying information and documents by Member States to the Commission. Those rules cover in particular the obligation for the Member States to use the information systems made available by the Commission and the validation of the access rights of the authorities or individuals authorised to send notifications. Regulation (EC) No 792/2009 also sets common principles applying to the information systems so that they guarantee the authenticity, integrity and legibility over time of the documents and provides for personal data protection. The obligation to use those information systems has to be provided for in each Regulation establishing a specific notification obligation. (2) The Commission has developed an information system that allows managing documents and procedures electronically in its own internal working procedures and in its relations with the authorities involved in the common agricultural policy. (3) Several communication and notification obligations can be fulfilled via that system, in particular those provided for in Commission Regulations (EC) No 1709/2003 (3), (EC) No 1345/2005 (4), (EC) No 972/2006 (5), (EC) No 341/2007 (6), (EC) No 1454/2007 (7), (EC) No 826/2008 (8), (EC) No 1296/2008 (9), (EC) No 1130/2009 (10), (EU) No 1272/2009 (11) and (EU) No 479/2010 (12). (4) In the interest of efficient administration and taking into account the experience acquired, some communications and notifications should be simplified or specified. (5) In order to enhance the monitoring of the market situation in the olive oil sector and considering the experience gained in the field, it is necessary to clarify some notification obligations of the Member States listed in Part A of Annex III to Regulation (EC) No 826/2008. For this purpose, the frequency of the provision of an estimate of the production and consumption of olive oil as well as ending stocks shall be increased but the obligation to notify shall be limited to Member States producing olive oil. The amendment should be applicable from 1 January 2014 since that is the expected date of application of the new common organisation of the markets. (6) Regulations (EC) No 1709/2003, (EC) No 1345/2005, (EC) No 972/2006, (EC) No 341/2007, (EC) No 1454/2007, (EC) No 826/2008, (EC) No 1296/2008, (EC) No 1130/2009, (EU) No 1272/2009 and (EU) No 479/2010 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1709/2003 is amended as follows: (1) Article 3 is replaced by the following: Article 3 1. Member States with rice producers or rice mills shall notify the Commission: (a) before 15 November, of the information shown in Annexes I and II resulting from a summary of the data provided in the declarations referred to in Article 1(a) and Article 2; (b) before 15 December, of the information shown in Annex III, resulting from a summary of the data provided in the crop declarations referred to in Article 1(b) and the estimated whole-grain yield forecast for the harvest. The transmitted data may be amended up to 15 January at the latest. 2. The notifications referred to in paragraph 1 and in Article 4 shall be made in accordance with Commission Regulation (EC) No 792/2009 (13). (2) in Annexes I, II and III, in the introductory phrase, the words to the following e-mail address, in accordance with Article 3(2): AGRI-C2-RICE-STOCKS@CEC.EU.INT are deleted. Article 2 In Article 4 of Regulation (EC) No 1345/2005, paragraph 2 is replaced by the following: 2. The notifications referred to in paragraph 1 shall be made in accordance with Commission Regulation (EC) No 792/2009 (14). Article 3 Article 5 of Regulation (EC) No 972/2006 is replaced by the following: Article 5 Member States shall notify the Commission: (a) no later than two working days following a refusal, of the quantities in respect of which applications for import licences for Basmati rice have been refused, with an indication of the date of refusal and the grounds, the CN code, the country of origin, the issuing body and the number of the authenticity certificate, as well as the holders name and address; (b) no later than two working days following their issue, of the quantities in respect of which applications for import licences for Basmati rice have been issued, with an indication of the date, the CN code, the country of origin, the issuing body and the number of the authenticity certificate, as well as the holders name and address; (c) in the event of the cancellation of a licence, no later than two working days after cancellation, of the quantities in respect of which licences have been cancelled and the names and addresses of the holders of the cancelled licences; (d) on the last working day of each month following the month of release for free circulation, of the quantities actually released for free circulation, with an indication of the CN code, the country of origin, the issuing body and the number of the authenticity certificate. The notifications shall be made in accordance with Commission Regulation (EC) No 792/2009 (15). Article 4 Article 12 of Regulation (EC) No 341/2007 is amended as follows: (1) the title is replaced by the following: Notifications and communications to the Commission; (2) the last sentence of paragraph 2 is deleted; (3) the following paragraph 3 is added: 3. The notifications and communications shall be made in accordance with Commission Regulation (EC) No 792/2009 (16). Article 5 In Article 10 of Regulation (EC) No 1454/2007, the following paragraph 4 is added: 4. The notification of information referred to in paragraph 3 shall be made in accordance with Commission Regulation (EC) No 792/2009 (17). Article 6 Regulation (EC) No 826/2008 is amended as follows: (1) in Article 35, paragraph 2 is replaced by the following: 2. The notifications referred to in paragraph 1 shall be made in accordance with Regulation (EC) No 792/2009.; (2) in Annex III, Part A is amended as follows: (a) the second paragraph of point (b) is deleted; (b) point (c) is replaced by the following: (c) From October to May of each marketing year, no later than the 15th day of each month the producing Member States shall notify the Commission: (i) of a monthly estimate of quantities of olive oil produced since the start of the marketing year up to and including the preceding month; (ii) of an estimate of the total production and internal consumption of olive oil for the whole marketing year and an estimate of the end-of-marketing-year stocks.. Article 7 Regulation (EC) No 1296/2008 is amended as follows: (1) in Chapter IV, the following Article 21a is inserted: Article 21a The notifications referred to in Articles 3, 14 and 16 shall be made in accordance with Commission Regulation (EC) No 792/2009 (18). (2) in Annex I, the words (form to be sent to the following address: agri-cl@ec.europa.eu) are deleted. Article 8 In Article 25 of Regulation (EC) No 1130/2009, the following paragraph 4 is added: 4. The communications and notification of information referred to in Articles 2 and 7 and in this Article shall be made in accordance with Commission Regulation (EC) No 792/2009 (19). Article 9 Article 58 of Regulation (EU) No 1272/2009, is replaced by the following: Article 58 Method applicable to notification obligations 1. The notifications referred to in this Regulation with the exception of Article 16(7), Articles 18 and 45, and Article 56(3) and (4) shall be made in accordance with Commission Regulation (EC) No 792/2009 (20). 2. The notifications referred to in Article 16(7), Articles 18 and 45, and Article 56(3) and (4) shall be made by electronic means using the form made available to the Member States by the Commission. The form and content of the notifications shall be defined on the basis of models or methods made available to the competent authorities by the Commission. Those models and methods shall be adapted and updated after the Committee referred to in Article 195(1) of Regulation (EC) No 1234/2007 and the competent authorities concerned, as appropriate, have been informed. The notifications shall be carried out under the responsibility of the competent authorities designated by the Member States. Article 10 Regulation (EU) No 479/2010 is amended as follows: (1) in Article 7, paragraph 3 is deleted; (2) Article 8 is replaced by the following: Article 8 1. The notifications referred to in Articles 1, 3, 5 and 7 shall be made in accordance with Commission Regulation (EC) No 792/2009 (21). 2. The notifications referred to in Articles 2, 4 and 6 shall be made by the Member States by electronic means using the methods made available to them by the Commission. The form and content of the notifications shall be defined on the basis of models or methods made available to the competent authorities by the Commission. Those models and methods shall be adapted and updated after the Committee referred to in Article 195(1) of Regulation (EC) No 1234/2007 and the competent authorities concerned, as appropriate, have been informed. Article 11 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2014. However, Article 3 shall apply from 1 September 2014, Article 6(2) shall apply from 1 January 2014 and Article 9 shall apply from 1 July 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (3) Commission Regulation (EC) No 1709/2003 of 26 September 2003 on crop and stock declarations for rice (OJ L 243, 27.9.2003, p. 92). (4) Commission Regulation (EC) No 1345/2005 of 16 August 2005 laying down detailed rules for the application of the system of import licences for olive oil (OJ L 212, 17.8.2005, p. 13). (5) Commission Regulation (EC) No 972/2006 of 29 June 2006 laying down special rules for imports of Basmati rice and a transitional control system for determining their origin (OJ L 176, 30.6.2006, p. 53). (6) Commission Regulation (EC) No 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries (OJ L 90, 30.3.2007, p. 12). (7) Commission Regulation (EC) No 1454/2007 of 10 December 2007 laying down common rules for establishing a tender procedure for fixing export refunds for certain agricultural products (OJ L 325, 11.12.2007, p. 69). (8) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (OJ L 223, 21.8.2008, p. 3). (9) Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (OJ L 340, 19.12.2008, p. 57). (10) Commission Regulation (EC) No 1130/2009 of 24 November 2009 laying down common detailed rules for verifying the use and/or destination of products from intervention (OJ L 310, 25.11.2009, p. 5). (11) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (OJ L 349, 29.12.2009, p. 1). (12) Commission Regulation (EU) No 479/2010 of 1 June 2010 laying down rules for the implementation of Council Regulation (EC) No 1234/2007 as regards Member States notifications to the Commission in the milk and milk products sector (OJ L 135, 2.6.2010, p. 26). (13) OJ L 228, 1.9.2009, p. 3.; (14) OJ L 228, 1.9.2009, p. 3.. (15) OJ L 228, 1.9.2009, p. 3.. (16) OJ L 228, 1.9.2009, p. 3.. (17) OJ L 228, 1.9.2009, p. 3.. (18) OJ L 228, 1.9.2009, p. 3.; (19) OJ L 228, 1.9.2009, p. 3.. (20) OJ L 228, 1.9.2009, p. 3.. (21) OJ L 228, 1.9.2009, p. 3..